PER CURIAM.
Vincent Christian Foster challenges two of his four convictions in this direct criminal appeal. We find no merit in his first argument and affirm without comment. His second argument — that his convictions for trafficking and possession of methamphetamine violated double jeopardy because they were both based on the possession of the same meth oil — is correct and conceded by the State. We reverse and vacate the lesser offense. See Mullins v. State, 74 So.3d 146, 147 (Fla. 1st DCA 2011); Melton v. State, 73 So.3d 296, 297 (Fla. 1st DCA 2011).
Accordingly, we affirm Mr. Foster’s convictions and sentences on Counts I, III, and IV, and reverse and remand with instructions that the trial court vacate his conviction and sentence on Count II.
AFFIRMED in part; REVERSED in part.
PADOVANO, MARSTILLER, and OSTERHAUS, JJ., concur.